18‐1292‐cv 
Corwise v. FMS Investment Corp. 
                   UNITED STATES COURT OF APPEALS 
                       FOR THE SECOND CIRCUIT 
                                   
                          SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 19th day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                   DEBRA ANN LIVINGSTON, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
CINDY R. CORWISE,     
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                      18‐1292 
 
FMS INVESTMENT CORP.,   
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 


                                        1 
FOR APPELLANT:                         Craig B. Sanders (David M. Barshay on the 
                                       brief), Barshay Sanders PLLC, Garden City, 
                                       NY. 
 
FOR APPELLEE:                          Spencer M. Schulz (Bryan C. Shartle and 
                                       Aaron R. Easley, on the brief), Sessions, 
                                       Fishman, Nathan & Israel LLC, Metairie, 
                                       LA.   
 
       Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Feuerstein, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       Cindy R. Corwise appeals from a judgment of the United States District 
Court for the Eastern District of New York (Feuerstein, J.) dismissing her 
complaint for failure to state a claim upon which relief can be granted.    Corwise 
alleged that FMS Investment Corporation violated the Fair Debt Collection 
Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., by sending misleading debt 
collection letters.    We assume the parties’ familiarity with the underlying facts 
and procedural history.     

      FMS sent Corwise a collection letter that listed her total debt balance as of 
the date the letter was sent and itemized the portions of the debt attributable to 
principal, interest, and fees.    The letter also included the following warning: 
“Your account balance may be periodically increased due to the addition of 
accrued interest or other charges as provided in the agreement with the original 
creditor or as otherwise provided by Federal and/or State law.”    JA 12.     

       The FDCPA prohibits “any false, deceptive, or misleading representation 
or means in connection with the collection of any debt.”    15 U.S.C. § 1692e.   
The Act further requires specific disclosures by a debt collector within five days 
after an initial communication with a consumer, including “the amount of the 


                                         2 
debt.”    Id. § 1692g(a)(1).    Corwise argues that FMS’s collection letter failed to 
provide enough information for her to determine either the amount of debt owed 
at any date in the future or a date by which payment of the amount stated in the 
letter would be accepted as payment‐in‐full. 

       We review de novo a grant of a motion to dismiss.    Hart v. FCI Lender 
Servs., Inc., 797 F.3d 219, 223 (2d Cir. 2015).    “To survive a motion to dismiss, a 
complaint must contain sufficient factual matter, accepted as true, to ‘state a 
claim to relief that is plausible on its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).    We 
“accept as true all of the allegations contained in a complaint,” though 
“[t]hreadbare recitals of the elements of a cause of action, supported by mere 
conclusory statements, do not suffice.”    Id. 

       In determining whether a collection notice violates the FDCPA, “we are 
guided by two principles of statutory construction.”    Avila v. Riexinger & 
Associates, LLC, 817 F.3d 72, 75 (2d Cir. 2016).    First, the Act must be construed 
liberally to effectuate its stated purpose.    Id.    Second, collection notices are to 
be looked at from the perspective of the “least sophisticated consumer.”    Id.   
Pursuant to this standard, “a collection notice can be misleading if it is open to 
more than one reasonable interpretation, at least one of which is inaccurate.”   
Id. (internal quotation marks omitted). 

       Section 1692e of the FDCPA “requires debt collectors, when they notify 
consumers of their account balance, to disclose that the balance may increase due 
to interest and fees.”    Id. at 76.    We endorsed the following paragraph set out 
in a Seventh Circuit case regarding compliance with section 1692g(a)(1):   

      As of the date of this letter, you owe $____ [the exact amount due]. 
      Because of interest, late charges, and other charges that may vary from day 
      to day, the amount due on the day you pay may be greater. Hence, if you 
      pay the amount shown above, an adjustment may be necessary after we 
      receive your check, in which event we will inform you before depositing 
      the check for collection. For further information, write the undersigned or 
      call 1–800–[phone number]. 


                                            3 
Id. at 77 (quoting Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, 
L.L.C., 214 F.3d 872, 876 (7th Cir. 2000)).     

       No specific language is required, but in order to comply with section 
1692e, a debt collection letter must “either accurately inform[] the consumer that 
the amount of the debt stated in the letter will increase over time, or clearly 
state[] that the holder of the debt will accept payment of the amount set forth in 
full satisfaction of the debt if payment is made by a specified date.”    Avila, 817 
F.3d at 77; see Kolbasyuk v. Capital Management Services, LP, ‐‐ F.3d ‐‐‐, 2019 
WL 1119191, at *4 (2d Cir. 2019).    FMS’s letter advises that the debt may increase 
over time, and therefore satisfies the requirements of section 1692e. 

       Corwise argues that section 1692g(a)(1), which requires statement of the 
“amount of the debt,” means debt collectors must provide enough information to 
allow the least sophisticated consumer to determine not only the amount owed 
as of the date of the letter, but also how much must be paid to resolve the debt at 
any given moment in the future.    However, we considered and rejected this 
exact argument in Kolbasyuk, 2019 WL 1119191 at *2‐3.    Section 1692g(a) 
requires a statement of “the total, present quantity of money that the consumer is 
obligated to pay.”    Id. at *2.    “Nothing in section 1692g require[s]” disclosure 
“of the constituent components of that debt or the precise rates by which it might 
later increase.”    Id. 

        As detailed in Kolbasyuk, our decision in Carlin v. Davidson Fink, LLP, 
852 F.3d 207 (2d Cir. 2017), is inapposite.    See Kolbasyuk, 2019 WL 1119191 at 
*3.    Carlin held that an initial debt collection letter inadequately discloses the 
amount of the debt if it contains a payoff statement that includes unaccrued fees 
and interest, unless it allows the customer to determine the minimum amount 
owed at the time of the notice and an explanation of the fees that will cause the 
balance to increase.    852 F.3d at 216.    In other words, an estimated amount of 
debt owed is not an accurate reflection of the “amount of the debt” if it includes 
fees and interest not yet owed.    See id. at 215‐16. 

      FMS’s letter did not contain a payoff statement estimating potential future 
charges.    It stated the actual total amount due on the date of mailing‐‐broken 


                                          4 
down by amount owed due to principal, interest, and fees‐‐and further informed 
Corwise that the amount may increase due to interest and fees.    Because the 
total debt did not include unaccrued interest and fees, the letter accurately stated 
the “amount of the debt.”     

      Accordingly, FMS’ letter complied with section 1692g(a)(1).    Corwise’s 
section 1692g claim fails as a matter of law.   

       We have considered Corwise’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                         5